                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 15, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

LUIS GARZA,                              §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:18-CV-335
                                         §
LORIE DAVIS,                             §
                                         §
        Respondent.                      §

                                     ORDER

      The Court is in receipt of the Petitioner’s Motion for Certificate of
Appealability, Dkt. No. 38; Petitioner’s Motion to Proceed In Forma Pauperis, Dkt.
No. 40; and the Magistrate Judge’s Memorandum and Recommendations (“M&R”),
Dkt. Nos. 43 & 48. No objections were made by the Petitioner.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&Rs, Dkt. Nos. 43 & 48. The Court therefore DENIES
Petitioner’s Motion for Certificate of Appealability, Dkt. No. 38, and DENIES
Petitioner’s Motion to Proceed In Forma Pauperis, Dkt. No. 40.


      SIGNED this 15th day of October, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
